Curia.

As to the plaintiff’s objection, we are satisfied that the direction of the judge, as to the rule of assessing damages, was right. No covenant appeared to be broken, but the covenant that Erving, the testator, was lawfully seised. That covenant was broken at the time the conveyance was executed ; and the value of the land at that time, as agreed by the parties, with interest, is the measure of damages.

Let judgment he rendered according to the verdict.

See the cases of Marston vs. Hobbs, ante, vol. ii. 433, and Bickford vs. Page, ibid. 455. (a)

 [See the cases referred to in the notes to Marston vs. Hobbs, and Bickford vs Page, 2 Mass. Rep. 433—455. — Ed.]